Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
	Applicant’s amendments, corrected Specification and Drawings, IDS, and response filed Feb. 11, 2021 have been received and entered into the case. 

Status of the Claims 
	Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105, 132, 136, 137, 141, 143, 146 and 149 are currently pending.
Claims 16, 23 and 132 are amended.
	Claims 132, 136, 137, 141, 143, and 146 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Claim 149 is new.
	Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105 and 149 have been considered on the merits. 

Drawing Objections
	The drawing objections are withdrawn due to amendment.

Specification Objections
	Specification objections are withdrawn due to amendment.

Claim Objections
	The claim objections are withdrawn due to amendment.  New claim objections have been added due to amendment. 

The disclosure is objected to because of the following informalities: minor grammatical error in claims.  
Claim 149 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. basic fibroblast growth factor (bFGF)).  
Appropriate corrections are appreciated. 


Claim Rejections - 35 USC § 112
	The claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ), are withdrawn due to amendment.  New claim rejections under 35 USC § 112, (b) or second paragraph (pre-AIA ) have been added to address the claim amendments.

Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105 and 149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "relatively" in claim 16 is a relative term which renders the claim indefinite. The term "relatively" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Since claims 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105 and 149 depend from indefinite claim 16 and do not clarify the above points of confusion, claims 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105 and 149 must also be rejected under 35 U.S.C. § 112, second paragraph.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The claim rejections under 35 USC § 103 are withdrawn due to amendment. New claim rejections under 35 USC § 103 have been added to address the claim amendments.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 16, 23, 25, 32, 43, 53, 54, 58, 60, 78, 86, 98, 105 and 149 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 2013/0230561 A1) (ref. of record) as evidenced by Alsbjörn (World Journal of Surgery, 1992) and Pundir et al. (Clinical Advances in Periodontics, 2016) in view of Tom et al. (US 2011/0206776 A1) (ref. of record) and Samaniego (US 2013/0204393 A1) (ref. of record).
With respect to claim 16, Daniel teaches a placental tissue graft (abstract and 0002) comprising a fetal amniotic membrane comprising an amnion layer and chorion layer (0019-0020, 0024) where the membrane is processed (0016-0020) and where the chorion and amnion layers have not been separated (no delaminating of the amnion layer from the chorion layer) (0020).  
Although, Daniel does not teach the method by which the human fetal amniotic membrane is processed as in claim 16, these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  It is noted that Daniel 
  Daniel is silent with respect to whether the maternal decidua cells are removed from the membrane and does not teach the placental tissue graft having a reduced amount of maternal decidua cells as recited in claim 16.  Similarly, Daniel does not teach removal of the decidua cells by mechanical chemical, osmotic, and/or enzymatic treatment as recited in claim 32.  However, Tom teaches a similar tissue graft comprising a chorionic membrane that is substantially free of maternal decidua cells (0196).  Tom further teaches the maternal decidua provides a potential source of immunogenic cells and is a potential source of immunogenicity (0413).  Tom teaches the maternal decidua cells are removed by mechanical treatment (0369).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in art would have been motivated to modify the placental graft of Daniel to not include the maternal decidua for the benefit of reducing immunogenicity of the graft as taught by Tom.  It would have been obvious to one of ordinary skill in the art to modify the placental graft of Daniel to not include the maternal decidua, since similar placental grafts were known to remove this layer of the placenta to prevent immune reactions to the graft as taught by Tom.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying modify the placental graft of Daniel to not include the maternal decidua, since similar placental grafts were known to remove this layer of the placenta as taught by Tom.  Although, Tom teaches the method by which the claim 16 (the maternal decidua cells are removed by mechanical treatment (0369)), these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  
Daniel does not teach the membrane which has been compressed as recited in claim 16.  However, Samaniego teaches a similar placental tissue graft where pressure has been applied to the graft layers to provide mechanical strength (abstract and 0009).  In addition, Samaniego teaches “the presence of chorion in the multi-layer composition can confer the material with desirable degree of bulk and/or tensile strength” (0107). Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in art would have been motivated to modify the placental graft of Daniel to be compressed to provide mechanical strength as taught by Samaniego.  It would have been obvious to one of ordinary skill in the art to modify the placental graft of Daniel to be compressed to provide mechanical strength, since similar placental grafts were known to be compressed to improve mechanical strength as taught by Samaniego.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying modify the placental graft of Daniel to be compressed, since similar placental grafts were known to be compressed as taught by Samaniego.  
claim 16.  However, the combined teachings of Daniel, Tom and Samaniego teach the claimed tissue graft, therefore, the graft should provide a dense matrix having a compact structure as recited in claim 16.  Similarly, Daniel is silent with respect to whether the tissue graft has a shiny surface and a matte surface as recited in claim 16.  However, the combined teachings of Daniel, Tom and Samaniego teach the claimed tissue graft, therefore, the graft should have a shiny surface and a matte surface as recited in claim 16.  This is supported by evidence presented in Alsbjorn and Pundir.  Alsbjorn reports that there is a dull side and shiny side of the placental membrane (pg. 45 Col. 2 para. 3) and Pundir reports that the amnion membrane is smooth and shiny compared to the chorion membrane (pg. 119 para. 1).  With respect to claim 23, the combined teachings of Daniel, Tom and Samaniego teach the claimed tissue graft, therefore, it should have the claimed characteristic of allowing for or permitting the release of bioactives in a controlled or extended manner.  In addition, Daniel teaches the membrane containing bioactive agents that can be released overtime to the wound (0095).  Similarly, with respect to claim 25, the combined teachings of Daniel, Tom and Samaniego teach the claimed tissue graft, therefore, it should have the claimed characteristic of having a dense matrix that is resistant to degradative enzyme.  
Daniel does not teach the tissue graft where the membrane is folded as recited in claim 43.  It is noted that this claim is a product by process type limitation and is being interpreted to mean that the membrane is folded.  However, Samaniego teaches a placental tissue graft where the processed membrane is folded (abstract).  Samaniego 
  Daniel is silent with respect to whether the trophoblast layer is removed from the membrane and does not teach the placental tissue graft with a removed trophoblast layer as recited in claim 53.  It is noted that this claim is a product by process type limitation and is being interpreted to mean that the membrane does not contain a trophoblast layer.  Similarly, Daniel does not teach removal of the trophoblast cells by mechanical chemical, osmotic, and/or enzymatic treatment as recited in claim 54.  However, Tom teaches a similar tissue graft comprising a chorionic membrane that is where the trophoblast cells are removed by mechanical treatment (0196 and 0369).  claim 54 (the trophoblast cells are removed by mechanical treatment (0369)), these limitations are interpreted as product by process type limitations.  It is noted that the patentability of a product does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or slightly different than the claimed product-by-process, rejections under 35 U.S.C 102 and/or 35 U.S.C 103 are proper.  (MPEP 2113)  
With respect to claim 58, Daniel teaches the membrane is decontaminated (0025).  With respect to claim 60, Daniel teaches the membrane is decontaminated with claim 78, Daniel teaches that greater than 90% of the water is removed or all of the residual water is removed from the placental tissue (the membrane would be dehydrated to equal to or less than 10% by weight moisture content) (0056).  With respect to claim 86, Daniel teaches the membrane is terminally sterilized (0065).  With respect to claim 98, Daniel teaches the membrane can be applied to a wound dressing (0096).  
None of Daniel, Tom and Samaniego teach the tissue graft where the backing contains multiple tabs.  However, Daniel teaches the tissue graft with a backing (wound dressing) and Samaniego teach the tissue graft with tabs to help position the graft in the tissue (0062-0063).  Accordingly, at the effective time of filing of the claimed invention, one of ordinary skill in art would have been motivated to modify the placental graft of Daniel so that the backing has tabs for the benefit of being able to help position the graft in the tissue as taught by Samaniego.  It would have been obvious to one of ordinary skill in the art to modify the placental graft of Daniel so that the backing has tabs, since similar placental grafts were known to have tabs to help apply the graft to the tissue as taught by Samaniego.  Furthermore, one of ordinary skill in the art would have had a reasonable expectation of success in modifying modify the placental graft of Daniel so that the backing has tabs, since similar placental grafts were known to include tabs as taught by Samaniego.  
Daniel does not explicitly teach the tissue graft containing at least 5,000 pg/mg of bFGF as recited in claim 149.  However, Tom teaches lysates of placental tissue comprising 821.5 pg/ml of bFGF (Table 17 and 0459).  Tom further teaches that therapeutic factors for wound healing (which would include bFGF) can be in an amount 
Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, especially in the absence of evidence to the contrary.


Response to Arguments 
Applicant's arguments filed Feb. 11, 2021 have been fully considered but they are not persuasive.
Applicant argues that none of the cited references teach the novel features of a tissue graft with a first, relatively shiny surface and a second, relatively matte surface as recited in newly amended claim 16 (Remarks pg. 10 para. 3).  Applicant further argues that the new features of the tissue graft with a first, relatively shiny surface and a second, relatively matte surface are not inherent characteristics taught by the combination of Daniel, Tom and Samaniego and there is no reason to expect the processing techniques of the cited references to result in such features (Remarks pg. 10 para. 4).  The Applicant’s amendments limiting the tissue graft to have a shiny and a matte surface necessitated the addition of new rejections.  Applicant’s arguments are drawn to Daniel, Tom and Samaniego failing to teach this new limitation.  However, this 
Applicant argues that hindsight reasoning was used in combining the teachings of Daniel and Samaniego, since the Samaniego teaches sticking two separate layers of amnion together with compression whereas Daniel is being relied up for the teaching of membrane where the amnion and chorion are not separated or a single layer.  Therefore, Applicant argues compression would not be used and would be superfluous in Daniel since there are no layers being combined (Remarks pg. 10-11 bridging para.).  However, this argument was not found to be persuasive, since Samaniego provides motivation for combining the teachings of the references.  Specifically, Samaniego teaches that by applying pressure to the layers the tissue graft has increased mechanical strength (abstract and 0009).  Therefore, it is maintained one of ordinary skill would be motivated to add pressure to the tissue graft taught by Daniel for this benefit.  
Applicant argues that claim 149 is distinct and represents a major advantage in the technology, since the tissue described in the instant application retains bioactives in a much higher concentrations than conventionally prepared placental tissues as shown in the specification in Tables 1 and 2 (Remarks pg. 11 last para.).  However, the Applicant’s amendments introducing the limitation of the tissue graft comprising at least 5,000 pg/mg of bFGF necessitated a new rejection.  Applicant’s arguments are drawn to the . 

Conclusion
	No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY A CORDAS/Primary Examiner, Art Unit 1632